AMENDED SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the *417District Court be and it hereby is AFFIRMED.
Defendant-Appellant Raymond Bickel and the estate of his deceased wife, Sandra (collectively, “the Biekels”), appeal from the decision of the District Court (Dorsey, J.) confirming the arbitration award which purported to resolve their dispute with Plaintiff-Appellee Doctor’s Associates, Inc. (“DAI”). On appeal, the Biekels allege that the arbitrator exceeded his authority or “manifest[ly] disregarded] the law” in entering the arbitration award, as he failed to afford res judicata effect to a prior default judgment obtained by the Biekels. See 9 U.S.C. § 10 (setting out the bases for vacating an arbitration award). The Biekels also contend that a prior judgment, obtained by their landlord Victoria Janotta against defendant DAI, should have been afforded collateral estoppel effect. See Jannotta v. Subway Sandwich Shops, Inc., 225 F.3d 815 (7th Cir.2000); Jannotta v. Subway Sandwich Shops, Inc., 125 F.3d 503 (7th Cir.1997).
The Biekels’ initial claim was resolved by this court in an earlier appeal of this ease. See Doctor’s Associates v. Distajo, 66 F.3d 438 (2d Cir.1995). In Distajo, we concluded that the Biekels’ default judgment should not be afforded res judicata effect because it would not be considered “final” under Illinois law. This conclusion rested on our determination that, under Illinois law, “[a] judgment is not final, and thus not entitled to preclusive effect, until the time for appeal has expired [or until appeals have been exhausted].” Id. at 449. Because the Biekels’ default judgment remained pending before the trial court in Illinois, we concluded that it could not be afforded claim-preclusive effect. See id. at 450.
The law of Illinois on whether a judgment should be considered “final” for claim preclusive purposes while time for appeals remains is, at best, unclear. See, e.g., Rogers v. Desiderio, 58 F.3d 299, 301-02 (7th Cir.1995). Our ruling in Distajo, that preclusion would not be given, was a reasonable interpretation of Illinois precedents as they existed at that time.1 Notwithstanding the Biekels’ arguments to the contrary, Illinois law has not been materially clarified in the time since Distajo was decided. Distajo’s ruling on this point thus remains the law of the case, and we decline the Biekels’ invitation to revisit it. See generally Doe v. New York City Dep’t of Social Servs., 709 F.2d 782, 789-90 (2d Cir.1983) (setting out the circumstances in which we will revisit an issue resolved by our court in earlier stages of the same proceeding).
We also reject the Biekels’ argument that the arbitrator should have afforded the Jannotta judgment collateral estoppel effect on the issue of damages. The Biekels introduced no evidence from which an arbitrator (or the courts) might conclude that the amount of their damages was actually resolved in the Jannotta litigation. They have therefore failed to meet their burden of demonstrating an identity of the issues presented in this litigation and those ruled on in Jannotta. See People v. Daniels, 187 Ill.2d 301, 240 Ill.Dec. 668, 718 N.E.2d 149, 162 (111.1999).
DAI has requested sanctions against the Biekels for their pursuit of this appeal. We conclude that an award of sanctions is not warranted.
We have considered all of the Biekels’ arguments and find them to be without merit. We therefore AFFIRM the judg*418ment of the District Court. DATs motion for sanctions is DENIED.

. The Illinois Supreme Court does not accept certification except from the United States Supreme Court and the Seventh Circuit, see 111. Sup.Ct. R. 20. There is, therefore, no way for our court to obtain a definitive ruling on how Illinois would dispose of the issue.